Citation Nr: 0501745	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  03-22 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1955 to 
April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating action of the 
Department of Veterans Affairs Medical and Regional Office 
(RO) Center in Wichita, Kansas.  In that decision, the RO 
denied the issue of entitlement to service connection for a 
low back disability.  

The veteran and his wife testified before the undersigned at 
a Travel Board hearing in March 2004.  A transcript of that 
hearing has been associated with the claims folders.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran injured his low back as a result of the 
numerous combat missions he piloted during his active service 
in the Republic of Vietnam.  

3.  The veteran's current low back disorder is associated 
with his active military duty.  


CONCLUSION OF LAW

A low back disorder was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that the new law does not preclude the Board from 
adjudicating the issue of entitlement to service connection 
for a low back disability.  This is so because the Board is 
taking action favorable to the veteran, and a decision at 
this point poses no risk of prejudice to him.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  

Factual Background

According to the service personnel records, the veteran was a 
highly decorated aviator who flew numerous combat missions in 
the Republic of Vietnam during his active military duty.  As 
a result of such service, he received numerous medals and 
awards, including the Navy Commendation Medal With A Combat 
"V" Device, a Bronze Star With A Combat "V" Device, a 
Silver Star, and the Distinguished Flying Cross.  

Service medical records are negative for complaints of, 
treatment for, or findings of a low back disability.  
Multiple in-service examination reports reflect the presence 
of a two-inch scar, as well as a one-inch scar, on the 
veteran's left posterior lumbar region.  

A May 2002 VA medical record shows that a magnetic resonance 
imaging (MRI) study reflected the presence of disc disease on 
the veteran's lower back.  The May 2002 report also indicates 
that the veteran's physical problems included degenerative 
joint disease with pain in the left lower extremity.  

According to a letter dated in June 2002, a private physician 
noted that he had examined the veteran who, at that time, had 
complained of constant bilateral posterior thigh and calf 
pain that was worse on the left than the right.  The veteran 
also described groin pain but denied having any low back 
pain, numbness or paresthesias down his leg, or bowel or 
bladder incontinence.  The veteran recounted that his 
symptoms began approximately nine months prior to the private 
evaluation, and he denied any known injury or a worsening of 
his pain upon walking.  The veteran also stated that he had 
participated in five physical therapy sessions that helped 
reduce his pain (which he described as ranging from 2 to 8 on 
a scale of 1 to 10).  The veteran noted that he flew 
aircrafts in the Marine Corps for 12 years which caused his 
body to be exposed to "high G forces."  

The private physician noted that the April 2002 MRI revealed 
multi-level disc bulging and mild stenosis at L3-L4 and L4-
L5.  The physician provided an impression of mild lumbar 
spinal stenosis with bilateral lumbar radiculopathy.  
Further, the examining physician opined that the cause of the 
veteran's degenerated and bulging discs, and subsequent 
spinal stenosis, was "age-related, but [that] the effect of 
wear and tear such as lifting, bending, and G forces in the 
high performance aircraft in the Marines all added to 
degenerative change at the lumbar spine."  

A VA outpatient treatment record dated in November 2002 
indicates that the veteran's physical problems continued to 
include degenerative joint disease with pain in the left 
lower extremity.  

In February 2003, the veteran underwent a VA orthopedic 
examination.  The examiner noted in the report that the 
service medical records were absent of any complaints of back 
problems and that the veteran himself (at the examination) 
stated that he had had no problems with his back during 
service.  According to the veteran's statements, his back 
symptoms did not begin until June 2002 when he started to 
experience pain in both of his legs.  According to the report 
of the examination, the veteran's back treatment has been 
conservative with home physical therapy and approximately two 
pain relief tablets per day.  The veteran denied wearing a 
back brace.  

Although the veteran complained of intermittent pain in his 
lower back, he stated that his primary problem was that of 
bilateral leg pain which is precipitated by prolonged 
sitting, walking on uneven ground, and walking up and down 
hills.  He denied any bowel or bladder incontinence.  Based 
on a physical examination, the VA examiner provided an 
impression of degenerative disc disease and spinal stenosis 
of the lumbar spine.  Additionally, the examiner explained 
that, "[i]n view of the total lack of documentation 
regarding any back problems while on active duty, it is very 
difficult for this examiner to attribute . . . [the 
veteran's] spinal stenosis to his years as a pilot."  The 
examiner also expressed his opinion that the veteran's 
"lower back condition is due primarily to aging and wear and 
tear and is totally unrelated to any events which occurred 
while he was on active duty."  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Where a veteran served continuously for ninety (90) or more 
days during peacetime after December 31, 1946, and if 
arthritis became manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Throughout the current appeal, the veteran has contended that 
his current low back problem is the result of having been 
exposed to "high G forces" when flying high-performance jet 
aircrafts while serving in the Marine Corps for 12 years.  
See, e.g., March 2004 hearing transcript (T.) at 2-6, 11-18.  
Specifically, the veteran has complained of leg and back 
pain, some muscle spasm, some numbness and tingling, and 
trouble walking up and down hills.  T. at 7-11.  

According to the veteran's recent testimony, he twice 
strained his back in service (once when trying to avoid a 
sand fire and once when missing a ladder while exiting a 
plane during a mortar attack) but did not seek medical 
attention because he did not want to be grounded when his 
unit was short of pilots.  T. at 3-4, 11-12, 16-17.  In this 
regard, the Board acknowledges that the service medical 
records are negative for complaints, treatment, or findings 
of a low back disability.  

Importantly, however, the veteran's service personnel records 
confirm his participation in combat missions during his 
active military duty as well as his receipt of numerous 
awards and medals for heroism exhibited during such service.  
In view of such documents, the Board accepts the veteran's 
assertions that he sustained several injuries to his low back 
during his combat flying missions in the Republic of Vietnam 
.  See, 38 U.S.C.A. § 1154(b) (West 2002) (which stipulates 
that, in the case of any veteran who engaged in combat with 
the enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service).  

Further, the Board acknowledges that the examiner who 
conducted the February 2003 VA spine examination provided an 
impression of degenerative disc disease and spinal stenosis 
of the lumbar spine.  The examiner concluded, based upon the 
negative findings in the service medical records of 
complaints or treatment for low back symptoms, that the 
veteran's currently diagnosed low back disability was not 
related to his years of service as a pilot.  Instead, the 
examiner expressed his opinion that the veteran's low back 
disability is "due primarily to aging and wear and tear."  
The Board acknowledges that the private physician who 
conducted the June 2002 examination also noted that the 
veteran's low back disorder, described as degenerated and 
bulging discs with subsequent spinal stenosis, was "age-
related."  

Significantly, however, the private doctor also expressed his 
opinion that "the effect of wear and tear such as lifting, 
bending, and G forces in the high performance aircraft in the 
Marines all added to degenerative change at the lumbar 
spine."  While it is not clear whether the veteran's private 
physician had reviewed the evidence of record, the Board 
finds this opinion credible because it is based on a history 
that is consistent with the evidence of record.  

In view of the veteran's assertions that he injured his low 
back on several occasions during combat flying missions in 
the Republic of Vietnam, as well as his service personnel 
records that confirm his participation in combat service, the 
Board concludes that the totality of the evidence of record 
supports the finding a relationship between the currently 
diagnosed low back disorder and the veteran's combat service 
as a pilot.  With competent evidence of an association 
between a diagnosed disability and active duty, the Board 
finds that service connection for the low back disorder is 
warranted.  In the present case, therefore, the Board finds 
that the evidence warrants the claim for service connection 
for a low back disorder.  See, 38 U.S.C.A. § 5107(b) (West 
2002).  


ORDER

Service connection for a low back disability is granted.  



	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


